Case: 17-60393      Document: 00514650765         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-60393                         September 20, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
PEDRO RODRIGUEZ SORIANO, also known as Pedro Rodriguez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 649 607


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Pedro Rodriguez Soriano, a native and citizen of Mexico, petitions for
review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal from the Immigration Judge’s (IJ) denial of his applications for
withholding of removal and relief under the Convention Against Torture
(CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60393     Document: 00514650765     Page: 2   Date Filed: 09/20/2018


                                 No. 17-60393

      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). Questions of law are reviewed de novo and findings of fact are
reviewed for substantial evidence. Id.       Under the substantial evidence
standard, the alien must show that “the evidence was so compelling that no
reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531,
537 (5th Cir. 2009).
      Soriano challenges the BIA’s denial of his request for withholding of
removal based on his membership in the particular social group of his family.
Even if Soriano’s proposed particular social group were accepted, the record
does not compel the conclusion that his membership in that group is a central
reason why he would be targeted. See Wang, 569 F.3d at 537; Shaikh, 588 F.3d
at 864. Rather, the record establishes that the Zetas acted for purely personal
or criminal reasons, not because Soriano’s cousins were members of his family.
See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014); Thuri v. Ashcroft, 380
F.3d 788, 792-93 (5th Cir. 2004).
      To the extent Soriano challenges the BIA’s denial of withholding of
removal based on his membership in the particular social group of “family
members of Mexicans injured or harmed by members of organized crime,” he
does not meaningfully challenge the BIA’s reasoning that he was ineligible for
relief. Soriano also briefs no argument challenging the BIA’s denial of CAT
protection. Accordingly, Soriano has abandoned any challenge to the denial of
relief on those grounds. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).
      Soriano’s petition for review is DENIED.




                                       2